PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/224,848
Filing Date: 1 Aug 2016
Appellant(s): MUMMIDI et al.



__________________
CHRISTOPHER J. VOLKMANN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants’ arguments filed 9/29/2020 have been fully considered with the Examiner Answer set forth below.
Argument A1: regarding claims 1, 6 that “No teaching or suggestion of a "first location-based conversation" or a "conversation display”. Mojtahedi does not teach or suggest a conversation as claimed. Mojtahedi describes collecting information about a conversation, but does not describe the conversations in any detail. There is no teaching or suggestion of generating a conversation "based on geographic location information representing geographic locations of a first set of user devices" wherein the conversation "includes a first set of user messages posted to a conversation thread by the first set of user devices in a first geographic location", “The Office Action has not shown any section of Mojtahedi that teaches or suggests a “conversation thread", as claimed. Further, there is no teaching or suggestion of a "conversation display indicative of the first set of user messages posted to the first location-based conversation'', examiner respectfully disagrees.

Specification, para. 5 teaches “A set of conversations taking place by users within a geographic location are identified. Keywords for a conversation under analysis, in that geographic location, are identified based on a frequency with which terms are used in the conversation under analysis and in the related conversations. The keywords are automatically added as searchable terms”; para. 41: “term frequency generator logic 208 identifies the term frequency, which is the frequency of all words (except the stop words, which have been removed) occurring in the relevant messages in the conversation under analysis. The frequency values can be scaled by dividing them by the frequency of a most frequent word in the conversation under analysis. These frequency values for the linguistic units in the conversation under analysis are referred to as the term frequency (or TF) values. Then, inverse conversation frequency generator logic 210 calculates an inverse conversation frequency (sometimes referred to as an inverse document frequency) value for each of the linguistic units. This value is calculated as the logarithmically scaled fraction of the related conversations that contain that particular linguistic unit (or word)…”; para. 44: “once the TF-IDF values are generated for the linguistic units in the conversation under analysis, the top x words (based on the TF-IDF values) are selected as the keywords for the conversation under analysis”. Thus, keywords, words/terms, linguistic units are identified based on the TF-IDF values.

The argued claim limitations are “based on the geographic location information, generate a first location-based conversation that includes a first set of user messages posted to a conversation thread by the first set of user devices in a first geographic location” and “generate a conversation display indicative of the first set of user messages posted to the first location-based conversation”.
Searching, categorizing and displaying location-based products/services/news to the user devices in real-time by using term frequency analysis or TF-IDF values are known technological functions in the technological art. 
See Mojtahedi, para. 4: “real-time searching and discovery of topics, stories, events, and incidents may be based on location (a user's current location or a specified location) and time (the current time or a specified time, in the past, present, or future)”; figs. 3-4: not only at a first/one location, but second or more locations around the globe that the social media like Facebook, Twitter, Instagram etc. information/data are received, organized, analyzed to find relationship between a group of data in realtime to find location, time and context to keep users informed instantly & intuitively on any displaying device like mobile, iPad, desktop monitor, GOOGLE glass, etc.; fig. 5 shows linguistic units, e.g., “Boston” where certain events occurred or “Jeff Bridges” relating events; fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; figs. 9-10: the user can check on local events/news or global. Not only the first location where the user is or 0 mile, now, the USC Startup Demo Day event occurs, at the second location which is at 0.3 mile away, the Campus Blood Drive occurs etc.; fig. 14: users can see posted topics around the globe in everywhere or topics nearby in current location; para. 7, 41: “create a "heat-map" of events, in both real-time and based on selected time periods, which may be shown in real-time, based on specific search terms or topics ( or just general activity in the area), or even as an animated graphic showing major events through time and location. For instance, with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. Conversely, imagine a similar heat-map for the Boston Marathon bombing of 2013, where first the "heat" of topics and conversations is centralized over downtown Boston on Monday afternoon, particularly near the marathon's finish line on Boylston Street”; para. 47: by combining the time and location, a myriad of possibilities are presented to the user (or software-based search engine), such as searching for all events "near me, now", or all events "in the summer of 1969 in San Francisco". Note that the data elements (e.g., events, conversations, etc.) around a particular topic may be presented to the user in a chronological, proximity-based, or any other relevance ranking; para. 52: the system herein presents users with locations where things are being discussed. Clicking on each location region (e.g., in a map, list, etc.) may take users to all conversations/documents in that specified region related to that topic. Thus, the Mojtahedi does teach the argued limitations above.

Argument A2: “No teaching or suggestion of "identify a second location-based conversation having a second geographic location identifier that identifies a second geographic location that corresponds to the first geographic location”. “The Office Action has not shown where, in any of the numerous cited sections; Mojtahedi teaches or suggests that a second location-based conversation has a second geographic location identifier or includes "a second set of user messages posted to a conversation thread, separate from the first location-based conversation, by a second set of user devices located in the second geographic location”, examiner respectfully disagrees.
	Mojtahedi teaches at para. 41: with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. Conversely, imagine a similar heat map for the Boston Marathon bombing of 2013, where first the "heat" of topics and conversations is centralized over downtown Boston on Monday afternoon, particularly near the marathon's finish line on Boylston Street. On Friday of that week, a new heat-cell would appear over Watertown, Mass., as the bombing suspects fled Boston into the surrounding area; para. 59-61: as shown in fig. 33, certain users may re-shout the information (again, reposting the same information or generating their own content), at which time the impacted region expands to the areas around the re-shouters. This may continue until re-shouting stops, such as where the incident is no longer interesting/impactful. As shown from FIGS. 34-36, for example, there is a noticeable "path" of the shouting, which may demonstrate the location of a major highway affected by the bridge collapse, and people wondering what is happening. Although the topic gets spread in a physical location, users will be informed of the original location where the topic is generated. Thus, as social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time (fig. 6), naturally, keyword(s) or important event(s) at a location can be discussed at other locations around the world. Social media including tweets, chats, text messaging, conversations are generated and discussed at neighbor regions/towns etc. as information/events spread, see para. 41.

Argument A3: “No teaching or suggestion of determining usage frequencies of linguistics units in first and second location-based conversations.”
In response to the Appellants’ arguments, examiner respectfully disagrees.
Specification, para. 5 teaches “a set of conversations taking place by users within a geographic location are identified. Keywords for a conversation under analysis, in that geographic location, are identified based on a frequency with which terms are used in the conversation under analysis and in the related conversations. The keywords are automatically added as searchable terms”; para. 41: “term frequency generator logic 208 identifies the term frequency, which is the frequency of all words (except the stop words, which have been removed) occurring in the relevant messages in the conversation under analysis. The frequency values can be scaled by dividing them by the frequency of a most frequent word in the conversation under analysis. These frequency values for the linguistic units in the conversation under analysis are referred to as the term frequency (or TF) values. Then, inverse conversation frequency generator logic 210 calculates an inverse conversation frequency (sometimes referred to as an inverse document frequency) value for each of the linguistic units. This value is calculated as the logarithmically scaled fraction of the related conversations that contain that particular linguistic unit (or word)…”; para. 44: “once the TF-IDF values are generated for the linguistic units in the conversation under analysis, the top x words (based on the TF-IDF values) are selected as the keywords for the conversation under analysis”. Thus, keywords, words/terms, linguistic units are identified based on the TF-IDF values and the term frequency/TF is the usage frequency of term(s)/linguistic unit(s). 

Mojtahedi teaches at figs. 3-4: not only at a first/one location, but second or more locations around the globe that the social media like Facebook, Twitter, Instagram etc. information/data are received, organized, analyzed to find relationship between a group of data in realtime to find location, time and context to keep users informed instantly & intuitively on any displaying device like mobile, iPad, desktop monitor, GOOGLE glass, etc.; fig. 5 shows linguistic units, e.g., “Boston” where certain events occurred or “Jeff Bridges” relating events; fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; figs. 9-10: the user can check on local events/news or global. Not only the first location where the user is or 0 mile, now, the USC Startup Demo Day event occurs, at the second location which is at 0.3 mile away, the Campus Blood Drive occurs etc.; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear. Thus, the top keywords that are used/occurred the most frequent in locations are computed.
The teachings of Ramer were applied to further teach at para. 6: a location associated with mobile content; para. 60-61: provide more meaning to ambiguous active user inputs. The disambiguation facility 140 may include SMS lingo translation, frequency-based algorithms, location-based algorithms or other algorithms or facilities for reducing ambiguity as to the meaning of a query or partial query entered by a user. The search engine might be a search facility that is based on Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries; para. 272: full-text relevance may compute a TFIDF metric in which the frequency of words within the overall item set influences the relevancy score. Thus, computing the frequency of terms used in social media including text messaging/chatting/conversations have been used in the technological art for identifying most discussed/interested topics.

Argument A4: “No teaching or suggestion of selecting a set of keywords based on frequencies and associating the set of keywords as searchable terms”, “There is no teaching or suggestion of selecting a set of keywords based on first and second usage frequencies. Also, there is no teaching or suggestion of selecting and associating a set of keywords as searchable terms for a first location-based conversation, based on a usage frequency linguistic units in second, separate conversation”. Ramer also does not teach these features, and provides no suggestion to modify Mojtahedi to include the claimed features. As noted above, the cited sections discuss usage histories in terms of "frequency of website usage", "social network usage'', and "'mobile device usage." There is no teaching or suggestion of identifying usage frequencies of linguistic units in conversations, examiner respectfully disagrees.
Mojtahedi teaches at fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; figs. 9-10: the user can select a local event/news or global. Not only the first location where the user is or 0 mile, the time is now, the USC Startup Demo Day event occurs, at the second location which is at 0.3 mile away, the Campus Blood Drive occurs etc.; fig. 14-15, 40: where topics are displayed for selection; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear. Thus, the top keywords that are used/occurred the most frequent in locations are computed and displayed to the users for selection.
The teachings of Ramer were applied to further teach term/linguistic unit frequency at para. 6: a location associated with mobile content; para. 60-61: provide more meaning to ambiguous active user inputs. The disambiguation facility may include SMS lingo translation, frequency-based algorithms, location-based algorithms or other algorithms or facilities for reducing ambiguity as to the meaning of a query or partial query entered by a user. The search engine might be a search facility that is based on Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries; para. 118: suggestions may be supplied to users by ranking content based upon frequency within content, frequent terms; para. 234: the search facility 142 may use a ranking algorithm which incorporates a number of features, including one or more of full-text relevance (using, e.g., term frequency/inverse document frequency or "TFIDF"…); para. 272: full-text relevance may compute a TFIDF metric in which the frequency of words within the overall item set influences the relevancy score. Thus, computing the frequency of terms used in social media including text messaging/chatting/conversations have been used in the technological art for identifying most discussed/interested topics.

Argument A5: “No motivation or rationale for the proposed combination”. Further, there has been no showing that there would he "efficient extraction and/or classification of relevant keywords" in the proposed combination. Mojtahedi does not describe a system that includes user chats/conversations, let alone user chats/conversations from which one skilled in the art would extract keywords to "provide relevant recommendations relating to products and/or services", as alleged, Rather, the proposed reasons to combine are conclusory in nature and evidences an impermissible use of hindsight”, examiner respectfully disagrees.
The reason to combine the cited references was on page 10 of the Office Action dated 5/6/2020. The combination of teachings of Mojtahedi and Ramer allow efficiently extract and/or classify relevant keywords relating to users' chats/conversations in order to provide relevant recommendations relating to products and/or services etc. to the users (See Mojtahedi, para. 43 and Ramer, para. 118, 234 cited above).

Argument B: claim 3. Mojtahedi discloses "identify the second location-based conversation as a geographically related conversation having the same geographic location identifier as the first location-based conversation. The cited sections of Mojtahedi does not teach or suggest conversations, including sets of messages posted to conversations threads, having a same geographic location identifier. Further, there is no teaching or suggestion of selecting a set of keywords that are associated with a first conversation based on usage frequency in a second, geographically related conversation”, examiner respectfully disagrees.
Please see responses cited above in relating to the argued limitation conversations. In addition, Mojtahedi teaches at fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; figs. 9-10: the user can select a local event/news or global. Not only the first location where the user is or 0 mile, the time is now, the USC Startup Demo Day event occurs, at the second location which is at 0.3 mile away/second location, the Campus Blood Drive occurs etc.; fig. 14-15, 40: where top topics are displayed for selection; para. 41: with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. Conversely, imagine a similar heat map for the Boston Marathon bombing of 2013, where first the "heat" of topics and conversations is centralized over downtown Boston on Monday afternoon, particularly near the marathon's finish line on Boylston Street. On Friday of that week, a new heat-cell would appear over Watertown, Mass., as the bombing suspects fled Boston into the surrounding area in MA; para. 59-61: as shown in fig. 33, certain users may re-shout the information (again, reposting the same information or generating their own content), at which time the impacted region expands to the areas around the re-shouters. This may continue until re-shouting stops, such as where the incident is no longer interesting/impactful. As shown from FIGS. 34-36, for example, there is a noticeable "path" of the shouting, which may demonstrate the location of a major highway affected by the bridge collapse, and people wondering what is happening. Although the topic gets spread in a physical location, users will be informed of the original location where the topic is generated.

Argument C: claims 4 and 8-9. Appellant submits that claims 4 and 8-9 are allowable at least based on their relation to independent claim 1 and dependent claim 3.
In response to the Appellants’ arguments, examiner respectfully disagrees.
Mojtahedi teaches at para. 4: “real-time searching and discovery of topics, stories, events, and incidents may be based on location (a user's current location or a specified location) and time (the current time or a specified time, in the past, present, or future)”; figs. 3-4: not only at a first/one location, but second or more locations around the globe that the social media like Facebook, Twitter, Instagram etc. information/data are received, organized, analyzed to find relationship between a group of data in realtime to find location, time and context to keep users informed instantly & intuitively on any displaying device like mobile, iPad, desktop monitor, GOOGLE glass, etc.; fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 46: parse and analyze documents (text, tags, keywords etc. ) to detect story/linguistic unit (event) locations and time; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations or communications in relating to the linguistic unit “SFO Crash”; fig. 14-15, 40: where top topics are displayed for selection; para. 50, 101: allow for the searching to cover past, present, and future events, for either a user's current location, future location, or a specified location, provide users with "hyper-local" user-generated content, e.g., TWEETS, community posts, etc.; para. 90: the resultant documents (text, tags, keywords and etc.) may be parsed and analyzed to detect story (event) location and time, and the system assigns location and time to each document in the cluster. 
The teachings of Ramer were applied to further teach term(s)/linguistic unit(s) frequency at para. 6: a location associated with mobile content; para. 60-61: provide more meaning to ambiguous active user inputs. The disambiguation facility may include SMS lingo translation, frequency-based algorithms, location-based algorithms or other algorithms or facilities for reducing ambiguity as to the meaning of a query or partial query entered by a user. The search engine might be a search facility that is based on Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries; para. 118: suggestions may be supplied to users by ranking content based upon frequency within content, frequent terms; para. 234: the search facility 142 may use a ranking algorithm which incorporates a number of features, including one or more of full-text relevance (using, e.g., term frequency/inverse document frequency or "TFIDF"…); para. 239: text may be parsed and compared to a list of words and phrases to determine relevance; para. 272: full-text relevance may compute a TFIDF metric in which the frequency of words within the overall item set influences the relevancy score. Thus, computing the frequency of terms used in social media including text messaging/chatting/conversations have been used in the technological art for identifying most discussed/interested topics.

Argument D: claim 5. Mojtahedi describes how to pick a location reference in an article. This does not teach or suggest "identify the subset of user messages [in the first-location-based conversation] as a set of most recently received user messages, examiner respectfully disagrees.
Mojtahedi teaches at para. 4: “real-time searching and discovery of topics, stories, events, and incidents may be based on location (a user's current location or a specified location) and time (the current time or a specified time, in the past, present, or future)”; figs. 3-4: not only at a first/one location, but second or more locations around the globe that the social media like Facebook, Twitter, Instagram etc. information/data are received, organized, analyzed to find relationship between a group of data in realtime to find location, time and context to keep users informed instantly & intuitively on any displaying device like mobile, iPad, desktop monitor, GOOGLE glass, etc.; para. 30: collect, categorize discrete elements including conversations, organized information, add location and time; para. 36: allow for readily searching information based on location and time, whether current events or events in the past. Also, by establishing a real-time index of information, that is, a collection of articles, posts, comments, etc., that is updated in real-time, the techniques herein also connect people to the world's real-time local knowledge ("what's happening here and now"); para. 7, 41: “create a "heat-map" of events, in both real-time and based on selected time periods, which may be shown in real-time, based on specific search terms or topics ( or just general activity in the area), or even as an animated graphic showing major events through time and location. For instance, with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. As all real-time conversations are tracked, parsed for analyses and display to user, Mojtahedi does teach the argued limitations.

Argument E: claim 7. “In addition to failing teach or suggest a conversation, as claimed, none of  these sections teach or suggest "detect when a new user message is received in the first location based conversation.'' Further, the Office Action has not alleged where Mojtahedi discloses “when the new message detector detects that new user messages are received in the first location-based conversation since the keywords were last detected.'' None of the cited sections disclose determining when the keywords were [allegedly] last detected, or detect that keywords are to be detected when a new user message is received”, examiner respectfully disagrees.
Please see responses to relating arguments above. Mojtahedi teaches at para. 47: by combining the time and location, a myriad of possibilities are presented to the user (or software-based search engine), such as searching for all events "near me, now", or all events "in the summer of 1969 in San Francisco". Note that the data elements (e.g., events, conversations, etc.) around a particular topic may be presented to the user in a chronological, proximity-based, or any other relevance ranking; para. 52: the system herein presents users with locations where things are being discussed. Clicking on each location region (e.g., in a map, list, etc.) may take users to all conversations/documents in that specified region related to that topic; para. 7, 41: “create a "heat-map" of events, in both real-time and based on selected time periods, which may be shown in real-time, based on specific search terms or topics ( or just general activity in the area), or even as an animated graphic showing major events through time and location. For instance, with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. As all real-time conversations are tracked – see fig. 2, parsed for analyses and display to user, Mojtahedi does teach the argued limitations.

Argument F: claim 10 - “there is no teaching or suggestion in Mojtahedi of a conversation "that includes a first set of user messages posted to a conversation thread by the first set of user devices in a first geographic location.'' Further, there is no teaching or suggestion that a location-based conversation includes title, a corresponding and that the title is modified based on selected keywords”, examiner respectfully disagrees.
Please see responses to relating arguments above. Mojtahedi teaches at fig. 8: display the incident of “SFO Crash”/title on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; figs. 9-10: the user can check on local events/news or global. Not only the first location where the user is or 0 mile, now, the USC Startup Demo Day/title event occurs, at the second location which is at 0.3 mile away, the Campus Blood Drive/title occurs etc.; fig. 14: users can see posted topics around the globe in everywhere or topics nearby in current location; para. 74, 101: event titled “Plane Crash in SFO” etc. The titles are generated based on locations and most frequent keywords. 
See also Mojtahedi at fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations/communications in relating to the linguistic unit “SFO Crash”; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear. Thus, the top keywords that are used/occurred the most frequent in locations are computed.

Argument G: claim 12 – “the cited references do not teach or suggest generating a conversation ''based on geographic location information representing geographic locations of a first set of user devices'' wherein the conversation "includes first set of user messages posted by the first set of user devices in a first geographic location." The alleged "data coming from phones with automatic location/time tags" is described as med for "location based online searching" to "cover past, present, and future events, for either a user's current location, future location, or a specified location". There is no teaching or suggestion of identifying usage frequencies of linguistic units in conversations. Notwithstanding, and as noted above, Appellant submits that the proposed reasons to combine the Mojtahedi and Ramer references is improper, examiner respectfully disagrees.
Please see responses to the arguments A1-5 cited above in relating to claim 1.

Argument H: claim 13 – dependent claim 13 is not addressed in the detailed rejection. Notwithstanding, the cited references do not teach "identifying the second location the based conversation as a geographically related conversation having same geographic location identifier as the first location-based conversation", does not teach or suggest conversations, including sets of messages posted to conversations threads, having a same geographic location identifier. Further, there is no teaching of selecting a set of keywords that arc with associated a first conversation based on usage frequency in a second, geographically related conversation”, examiner respectfully disagrees.
Please see responses to the argument B cited above in relating to claim 3.

Argument I: claim 14 - The rejection has not indicated portion of Mojtahedi as allegedly or teaching or suggestion identifying a subset user messages in a conversation, examiner respectfully disagrees.
Please see responses to the argument C cited above in relating to claim 4.

Argument J: claim 15 – In addition to failing as to teach or suggest a conversation, as claimed, none of these sections teach "detecting when a new user message is received in the first location based conversation." Further, the Office Action has not alleged where Mojtahedi discloses "when n new user messages are received in the first location-based conversation since the keywords were last detected." None of the cited sections disclose determining when the keywords were [allegedly] last detected, or detecting that keywords are to be detected when a new user message is received”.
In response to the Appellants’ arguments, examiner respectfully disagrees.
Please see responses to the argument E cited above in relating to claim 7.


Argument K: claim 17 – “Appellant submits that claim 17 is allowable at least based on its relation to independent claim 12. Further, in rejecting claim 17 the Office Action alleges ••the new duster of documents can be location and time topics that are presented to users, dynamically determine a topic title, such as "Boston Marathon Bombing'' or "SFO Plane Crash”; para. 74, 101." As shown above, there is no teaching or suggestion in Mojtahedi of a conversation ''that includes a first set of user messages posted by first the first set of user devices in a geographic location." Further, there is no teaching or suggestion that a location-based conversation includes a corresponding title, and that the title is modified based on selected keywords”.
In response to the Appellants’ arguments, examiner respectfully disagrees.
Please see responses to the argument F cited above in relating to claim 10. In addition, Mojtahedi teaches at para. 7, 41: “create a "heat-map" of events, in both real-time and based on selected time periods, which may be shown in real-time, based on specific search terms or topics ( or just general activity in the area), or even as an animated graphic showing major events through time and location. For instance, with reference to FIG. 8, imagine that during the SFO plane crash of 2013, a large number of newly generated online elements (TWEETS, FACEBOOK posts, etc.) appeared at the same time relating to the crash. The referenced location and/or the location of the sources of the information may be mapped to a specific region around the SFO airport, resulting in a displayable graphic relating to the incident. Conversely, imagine a similar heat-map for the Boston Marathon bombing of 2013, where first the "heat" of topics and conversations is centralized over downtown Boston on Monday afternoon, particularly near the marathon's finish line on Boylston Street”; para. 47: by combining the time and location, a myriad of possibilities are presented to the user (or software-based search engine), such as searching for all events "near me, now", or all events "in the summer of 1969 in San Francisco". Note that the data elements (e.g., events, conversations, etc.) around a particular topic may be presented to the user in a chronological, proximity-based, or any other relevance ranking; para. 52: the system herein presents users with locations where things are being discussed. Clicking on each location region (e.g., in a map, list, etc.) may take users to all conversations/documents in that specified region related to that topic. Thus, the Mojtahedi does teach the argued limitations above.

Argument L: claim 20 – “there is no teaching or suggestion of a set of user messages in a location-based conversation." Further, there is no teaching or suggestion that a location-based conversation includes a corresponding title, and that the title is modified based selected keywords. 
In response to the Appellants’ arguments, examiner respectfully disagrees.
Please see responses to the argument F cited above in relating to claim 10.

Argument II A: claim 11 – “does not suggest assigning the alleged value (the cited "freshness'' score") to linguistic units in messages in a conversation. Further, there is no teaching or suggestion that this alleged value is assigned based on usage frequency in a second conversation, and used to select keywords to assign to a first conversation. Gattani does not provide any suggestion to modify the proposed Mojtahedi/Ramer combination to assign values to linguistic units to generate keywords for a first location-based conversation. Further yet, as explicitly described above, the cited "freshness score" rises when the term is used more. There is no teaching or suggestion of the freshness score being higher for less frequent use. Accordingly, Gattani also does not teach or suggest ''wherein a higher value is assigned to keywords that are used less frequently in the second location based conversation than keywords that are used more frequently...” Notwithstanding the above, Appellant submits that the proposed reasons to combine the Gattani reference with the proposed Mojtahedi/Ramer combination is improper… Rather, the proposed reasons to combine are conclusory in nature and evidences an impermissible use of hindsight”.
In response to the Appellants’ arguments, examiner respectfully disagrees.
Mojtahedi teaches in figs. 9-10: the user can check on local events/news or global. Not only the first location where the user is or 0 mile, now, the USC Startup Demo Day event occurs, at the second location which is at 0.3 mile away, the Campus Blood Drive occurs etc.; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear. Thus, the top keywords that are used/occurred the most frequent in locations are computed.
The teachings of Ramer were applied to further teach at para. 6: a location associated with mobile content; para. 60-61: provide more meaning to ambiguous active user inputs. The disambiguation facility 140 may include SMS lingo translation, frequency-based algorithms, location-based algorithms or other algorithms or facilities for reducing ambiguity as to the meaning of a query or partial query entered by a user. The search engine might be a search facility that is based on Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries; para. 272: full-text relevance may compute a TFIDF metric in which the frequency of words within the overall item set influences the relevancy score. Thus, computing the frequency of terms used in social media including text messaging/chatting/conversations have been used in the technological art for identifying most discussed/interested topics.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Gattani further teaches assign a value to each linguistic unit based on the second usage frequency, wherein a higher value is assigned to keywords that are used less frequently in the second location-based conversation than keywords that are used more frequently; and select the set of keywords based on the values assigned to the  linguistic units at col. 14:i 2-22: one example of a change in a concept' s freshness is the concept "cupola." Prior to the STS-1 shuttle mission, the term rarely appeared in news articles and Twitter messages. The inclusion in the payload of a cupola for the International Space Station however, resulted in considerably more use of the term and thus its freshness score rose. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mojtahedi, Ramer and Gattani to efficiently allow interesting subject/relevant keywords relating to users' chats/conversations be considered in provide relevant  recommendations etc. in relating to products, topics, news, and/or services etc. to the users. The combination of references does teach the argued limitations.

Argument II B: claim 18 – “further, there is no teaching or suggestion that this alleged value is assigned based usage frequency in a second conversation, and used to any select keywords to assign to a first conversation. Gattani does not provide suggestion to modify the proposed Mojtahedi/Rarner combination to assign values to linguistic units to generate keywords fix a first location-based conversation. Further yet, as explicitly described above, the cited "freshness score" rises when the term is used more. There is no teaching or suggestion of the freshness score being higher for less frequent use. Accordingly, Gattani also does not teach or suggest "wherein a higher value is assigned to keywords that are used less frequently in the second location-based conversation than keywords that are used more frequently.''
In response to the Appellants’ arguments, examiner respectfully disagrees.
Please see responses to the argument IIA cited above in relating to claim 11.

Argument II C: claim 19 – “the cited references do not teach or suggest: a location-based conversation system configured to generate a conversation display indicative of a first set of user messages in a first location-based conversation, wherein the first set of user messages comprises messages received from user devices that are located in a first geographic location corresponding to the first location-based conversation, the first location based conversation having a first location identifier identifying the first a first location identifier identifying the first geographic location…there is no teaching or suggestion in the references, either alone or in combination, of determining a usage frequency. There is no teaching or suggestion of identifying usage frequencies of linguistic units in conversations. The alleged generation of keywords at FIGS, 41-43 and 53 (and corresponding paragraphs cited on pages 8 and 9) of Mojtahedi pertains to finding search keywords, that being which keywords to use in a given search, or the top X keywords in a cluster, There is no teaching or suggestion of generating a set of keywords based on a value assigned to linguistic units, where the value is based on a usage frequency of the linguistic units in a second conversation. Gattani does not provide any suggestion to modify the proposed Mojtahedi/Ramer combination to assign values to linguistic units to generate keywords for a first location-based conversation. Further yet, as explicitly described above, the cited "freshness score" rises ·when the term is used more. There is no teaching or suggestion of the freshness score being higher for less frequent use. Accordingly, Gattani also does not teach or suggest ''wherein a higher value is assigned to keywords that are used less frequently in the second location-based conversation than keywords that are used more frequently," Additionally, as noted above, Appellant submits that the proposed reasons to combine the Gattani with the proposed Mojtahedi/Ramer combination is improper.
In response to the Appellants’ arguments, examiner respectfully disagrees.
Please see responses to the argument IIA cited above in relating to claim 11.

Argument III: claim 16 – “Appellant submits that a prima facie case of obviousness has not been established with respect to claim 16. Further, the cited references do not teach or suggest identifying usage frequency in a geographically related conversation”.
In response to the Appellants’ arguments, examiner respectfully disagrees. Claim 16 claim similar subject matter as of claims 8-9. 
Mojtahedi teaches at para. 4: “real-time searching and discovery of topics, stories, events, and incidents may be based on location (a user's current location or a specified location) and time (the current time or a specified time, in the past, present, or future)”; figs. 3-4: not only at a first/one location, but second or more locations around the globe that the social media like Facebook, Twitter, Instagram etc. information/data are received, organized, analyzed to find relationship between a group of data in realtime to find location, time and context to keep users informed instantly & intuitively on any displaying device like mobile, iPad, desktop monitor, GOOGLE glass, etc.; fig. 6: social media elements including “conversations” are collected, categorized into events, topics etc. in relating to location and time; fig. 46: parse and analyze documents (text, tags, keywords etc. ) to detect story/linguistic unit (event) locations and time; fig. 43: find top x keywords common between all docs in one cluster along with the most frequent order they appear; fig. 8: display the incident of “SFO Crash”/linguistic unit on the map of San Francisco wherein fig. 11 further shows a conversation thread or conversations or communications in relating to the linguistic unit “SFO Crash”; fig. 14-15, 40: where top topics are displayed for selection. 
The teachings of Ramer were applied to further teach term(s)/linguistic unit(s) frequency at para. 6: a location associated with mobile content; para. 60-61: provide more meaning to ambiguous active user inputs. The disambiguation facility may include SMS lingo translation, frequency-based algorithms, location-based algorithms or other algorithms or facilities for reducing ambiguity as to the meaning of a query or partial query entered by a user. The search engine might be a search facility that is based on Boolean search logic, categories of results, term frequencies, document frequencies, documents selected by other users who have entered similar queries; para. 118: suggestions may be supplied to users by ranking content based upon frequency within content, frequent terms; para. 234: the search facility 142 may use a ranking algorithm which incorporates a number of features, including one or more of full-text relevance (using, e.g., term frequency/inverse document frequency or "TFIDF"…); para. 272: full-text relevance may compute a TFIDF metric in which the frequency of words within the overall item set influences the relevancy score. Thus, computing the frequency of terms used in social media including text messaging/chatting/conversations have been used in the technological art for identifying most discussed/interested topics.

Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        

Conferees:

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.